TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00128-CR


Leroy Manning, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT

NO. 2022703, HONORABLE CHARLES F. BAIRD, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's brief was originally due in this cause on September 5, 2003.  On the
motion of his counsel, Mr. Ariel Payan, the time for filing was extended to October 24, 2003. 
Counsel has now filed a second motion, asking that the time for filing the brief be extended to
December 8, 2003. 
In recent months, counsel has regularly failed to meet deadlines for filing his appellate
briefs, and he has on several occasions been ordered to show cause why he should not be held in
contempt for failing to file a brief after being ordered to do so by the Court.  One of these show-cause orders is currently pending.
The motion for extension of time is overruled.  The district court is ordered to conduct
a hearing to determine if counsel has been diligently working on this appeal and whether this Court
can realistically expect to receive counsel's brief by December 8, or whether another lawyer might
reasonably be expected to more promptly file a brief on appellant's behalf.  A supplemental record
from this hearing shall be forwarded to this Court for filing no later than November 21, 2003.  See
Tex. R. App. P. 38.8.
It is ordered October 30, 2003.

Before Chief Justice Law, Justices B. A. Smith and Patterson
Do Not Publish